Citation Nr: 0700134	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-08 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
high frequency hearing loss.

2.  Entitlement to service connection for dysequilibrium/ 
labrynthitis (claimed as vertigo) a secondary to the service-
connected disabilities of bilateral high frequency hearing 
loss or left ear tinnitus.


REPRESENTATION

Veteran represented by:  Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals on 
appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

FINDINGS OF FACT

1.  The veteran has level I acuity in the right ear and level 
VII acuity in the left.

2. Dysequilibrium (claimed as vertigo) is not related to 
active service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.85, Diagnostic Code 6100 (2006).

2.  Dysequilibrium was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability. 38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

VA has fulfilled its duty to notify the veteran in this case.  
In a September 2003  letter to the veteran, the RO notified 
him of the evidence necessary to substantiate his claims for 
increased rating and for service connection.  This letter 
explained VA's duty to assist with the veteran's claim and 
notified him what evidence VA would be responsible for 
obtaining and what evidence VA would assist him in obtaining.  
The veteran was informed that he would ultimately be 
responsible for ensuring the receipt of any records not in 
the possession of the federal government.  The veteran was 
also advised to submit any relevant records in his 
possession.  Additionally, this letter advised him that VA 
would provide a medical opinion or examination if necessary 
to make a decision on his claims.  This notification complied 
with the Pelegrini timing requirements as it was provided 
prior to the rating decision on appeal.

B.	Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of these claims.  The relevant service medical 
records and post-service VA and private medical records have 
been obtained and associated with the claims file.   The 
veteran has been afforded VA examinations for these claims.  
As no relevant outstanding evidence has been identified, the 
Board concludes that the duty to assist has been satisfied.  
II.  Analysis of Claims

A.  Increased rating for bilateral hearing loss

The veteran seeks a higher evaluation for bilateral hearing 
loss.  The veteran asserts that the noncompensable evaluation 
currently assigned does not accurately reflect the severity 
of his disability.  In statements submitted in support of 
this appeal, the veteran contends that he has difficulty 
understanding conversations and has to lip read at times. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has evaluated the veteran's hearing loss as 
noncompensably (zero percent) disabling pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code (DC) 6100 (2006).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2006).  The degree 
of disability resulting from service-connected defective 
hearing is mechanically determined by applying the numeric 
designations assigned to the rating schedule after 
audiometric evaluations are conducted. See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation under 
Table VI or Table VIA, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will then be evaluated 
separately.  38 C.F.R. § 4.86(b) (2006).

In this case, for the reasons discussed below, the veteran's 
bilateral hearing loss disability does not more nearly 
approximate the criteria for a compensable evaluation under 
DC 6100.

A July 2003 private audiological evaluation contains a 
diagnosis of mild to moderate high frequency sensorineural 
hearing loss in the right ear and severe to profound high 
frequency sensorineural hearing loss in the left ear.




A December 2003 VA audiological examination found the 
following pure tone thresholds, in decibels:

HERTZ


500
1000
2000
3000
4000
RIGHT 
x
20
40
55
45
LEFT
x
30
80
100
105+

Pure tone averages were  21 in the right ear and 43 in the 
left.  Speech discrimination scores were 40 percent in the 
right ear and 79 percent in the left ear. Maryland CNC speech 
recognition scores were 96 percent in the right ear and 96 
percent in the left.

The veteran underwent a VA audiological examination in 
December 2005.  Audiometric testing revealed the following 
pure tone thresholds, in decibels: 

HERTZ


500
1000
2000
3000
4000
RIGHT
15
20
40
55
45
LEFT
20
30
80
95
105+

Pure tone averages were 40 in the right ear and 78 in the 
left.  Maryland CNC speech recognition scores were 100 
percent in the right ear and 94 percent in the left.
 
Applying these values to Table VI, a hearing level acuity of 
I in the right ear and VII in the left ear is obtained.  
These numeric designations are derived by applying the 
puretone threshold averages of 40 in the right ear and 78 in 
the left ear and speech discrimination scores of 100 percent 
in the right ear and 94 percent in the left.  These values 
indicate a hearing level acuity of I in the right ear.  As 
the veteran had a hearing threshold of 30 decibels or less at 
1000 Hertz and greater than 70 decibels at 2000 Hertz, the 
left ear may be rated under either Table VI or Table VIA, 
whichever produces a higher rating.  In this case, the 
criteria set forth in Table VIA establish a hearing level 
acuity of VII in the left ear.  Under 38 C.F.R. 
§ 4.85, Table VII, DC 6100, these findings establish a 
noncompensable (zero percent) evaluation for bilateral 
hearing loss.

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a higher 
evaluation in the future should his hearing loss disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the criteria for an initial compensable evaluation for 
hearing loss have not been met.  In reaching this decision, 
the Board considered the complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation for bilateral hearing 
loss, the claim must be denied.  

B.  Service connection for vertigo

The veteran seeks service connection for vertigo, which he 
contends developed secondary to his service-connected 
disabilities of left ear tinnitus and bilateral hearing loss.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability. 38 C.F.R. 
§ 3.310(a) (2006);  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service medical records are negative for any complaints or 
findings of dizziness.  Post-service medical records dated 
from 1986 to 2005 show that the veteran was seen in July 2003 
at Rehab Services for complaints of dizziness and unsteady 
gait of approximately three months in duration.  Private 
medical records show that he was diagnosed with chronic 
labrynthitis in September 2003.  

The veteran underwent a VA examination by a neurologist in 
December 2005.  He reported that he began experiencing 
hearing difficulties and reverberation in his left ear after 
someone fired an M-16 near him during service.  He reported 
that he began experiencing episodes of dizziness in February 
2002.  He described feeling disoriented and reported that he 
would sometimes fall or stumble.  

Following a neurological examination, the VA examiner 
diagnosed labyrinthitis.  The examiner opined that 
labyrinthitis was not attributable to service.  The examiner 
further opined that the veteran's vertigo was of a different 
type than that usually related to noise exposure.  The 
examiner stated that Menier's vertigo is the type that is 
seen as a problem with noise exposure and that the veteran 
did not have a clinical history suggestive of Menier's.  The 
examiner also noted that the onset of the veteran's dizziness 
was fairly abrupt.  The examiner concluded that there was a 
long interval between any in-service noise exposure and the 
onset of vertigo and that vertigo could not be attributed to 
service. 

In reaching its decision, the Board also has taken into 
account records of treatment for the condition at issue 
received by the veteran from private medical providers, 
including J.L.H., M.D., at the Colorado Springs Ear 
Associates. Dr. H. commented that asymmetric left hearing 
loss secondary to previous acoustic trauma could not be 
excluded as the etiology of the veteran's current symptoms 
with mild injury induced vestibular dysfunction. Dr. H., 
however, provided no rationale for this speculative opinion, 
in contrast to the definitive opinion to the contrary, 
supported by an explanation, provided by the neurologist who 
conducted the VA examination in December 2005. 

Accordingly, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
service connection for labrynthitis.  The record indicates 
that this condition manifested many years after service, and 
the competent medical evidence is against a relationship 
between labrynthitis and the veteran's service-connected 
disabilities.  Given the evidence of record, the Board 
concludes that the evidence is not in relative equipoise, and 
therefore the claim must be denied. 38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310.  











ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

Service connection for dysequilibrium/ labrynthitis (claimed 
as vertigo) is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


